DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 1/7/2021 have been entered and fully considered.  Claim 23 is amended, claims 1-21, 24, 33, 37 and 46 are canceled, and claims 22, 23, 25-32, 34-36, 38-45 and 47-49 are currently pending.

Response to Argument
Applicant’s arguments with respect to claims 22, 23, 25-32, 34-36, 38-45 and 47-49 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Stuart Bristowe (Reg. No. 54,794) on 1/26/2021 and 1/27/2021. 
The application has been amended as follows:
BEGIN AMENDMENT 

22.	(Canceled)

23.	(Currently Amended)  A method at a radio access network (RAN) node for configuration for User Equipment (UE) slice attachment, the method comprising:
receiving, by the RAN node from a UE, a service request for an association to a network slice, the service request containing a descriptor identifying one of a plurality of network slices;
transmitting, by the RAN node, to a second network node, a request containing the descriptor; 
receiving, by the RAN node from the second network node, slice configuration information associated with the network slice associated with the descriptor, the slice configuration information comprising an address associated with a first uplink point of presence associated with a user plane of the network slice associated with the descriptor and user plane quality of service parameters associated with the user plane of the network slice associated with the descriptor;
transmitting, by the RAN node to the UE, radio link configuration information associated with the slice configuration information for the network slice associated with the descriptor, the radio link configuration information comprising a first radio link logical channel between the RAN node and the UE used to convey user plane information associated with the network slice associated with the descriptor and quality of service parameters associated with the first radio link logical channel;

forwarding, by the RAN node, the uplink user plane protocol data unit to the first uplink point of presence, the first uplink point of presence associated with the first radio link logical channel;
transmitting, by the RAN node to the second network node, RAN configuration information associated with the network slice associated with the descriptor, the RAN configuration information comprising an address associated with a first downlink point of presence associated with the user plane of the network slice associated with the descriptor;
receiving, by the RAN node, downlink user plane traffic comprising a downlink user plane protocol data unit associated with the first downlink point of presence; and
transmitting, by the RAN node, the downlink user plane protocol data unit using the first radio link logical channel.

25.	(Currently Amended) The method of claim [[22]] 23, wherein the radio link configuration further comprises a second radio bearer between the RAN node and the UE used to convey user plane information associated with a second network slice, the second radio bearer associated with a second uplink point of presence.

26.	(Currently Amended) The method of claim [[22]] 23 further comprising transmitting to the UE a handle identifying the radio link configuration information associated with the network slice associated with the descriptor and the slice  associated with the descriptor.

27.	(Currently Amended) The method of claim [[22]] 23 further comprising:
transmitting by the RAN node to a third network node a request carrying the descriptor; and
receiving from the third network node an instruction to redirect the request carrying the descriptor to the second network node.

28.	(Currently Amended) The method of claim [[22]] 23 wherein the second network node is determined in accordance with the received service request.

29.	(Currently Amended) The method of claim [[22]] 23 wherein the slice configuration information associated with the network slice associated with the descriptor further comprises an address associated with a control plane point of presence associated with a control plane of the network slice associated with the descriptor.

30.	(Currently Amended) The method of claim 29 further comprising forwarding to the control plane point of presence associated with the control plane of the network slice associated with the descriptor, control plane traffic received from the UE.

23 wherein the service request comprises at least one of:
	an identifier associated with a particular slice instance;
	a handle identifying the radio link configuration information associated with the network slice associated with the descriptor and the slice configuration information associated with the network slice associated with the descriptor.

32.	(Currently Amended) The method of claim [[22]] 23 wherein the descriptor comprises at least one of a type of service and a slice identifier.

34.	(Currently Amended) The method of claim [[22]] 23 further comprising caching the received slice configuration information and associating the cached configuration with the service request.

35.	(Cancelled)  

36. 	(Currently Amended) A radio access network node (RAN) for configuration for User Equipment (UE) slice attachment, the RAN node comprising:
one or more processors; and
a computer readable storage medium storing software instructions for execution by the one or more processors, the software instructions configured to control the one or more processors to:
receive from a UE, a service request for an association to a network slice, the service request containing a descriptor identifying one of a plurality of network slices;
transmit to a second network node, a request containing the descriptor;
receive from the second network node, slice configuration information associated with the network slice associated with the descriptor, the slice configuration information comprising an address associated with a first uplink point of presence associated with a user plane of the network slice associated with the descriptor and user plane quality of service parameters associated with the user plane of the network slice associated with the descriptor;
transmit, to the UE, radio link configuration information associated with the slice configuration information for the network slice associated with the descriptor, the radio link configuration information comprising a first radio link logical channel between the RAN node and the UE used to convey user plane information associated with the network slice associated with the descriptor and quality of service parameters associated with the first radio link logical channel;
receive, from the UE, uplink user plane traffic comprising an uplink user plane protocol data unit associated with the first radio link logical channel;
forward the uplink user plane protocol data unit to the first uplink point of presence, the first uplink point of presence associated with the first radio link logical channel;

 associated with the descriptor;
receive downlink user plane traffic comprising a downlink user plane protocol data unit associated with the first downlink point of presence; and
transmit the downlink user plane protocol data unit using the first radio link logical channel.

38.	(Currently Amended) The RAN node of claim [[35]] 36, wherein the radio link configuration further comprises a second radio bearer between the RAN node and the UE used to convey user plane information associated with a second network slice, the second radio bearer associated with a second uplink point of presence.

39.	(Currently Amended) The RAN node of claim [[35]] 36 wherein the software instructions are further configured to control the one or more processors to transmit to the UE a handle identifying the radio link configuration information associated with the network slice associated with the descriptor and the slice configuration information associated with the network slice associated with the descriptor.

40.	(Currently Amended) The RAN node of claim [[35]] 36 wherein the software instructions are further configured to control the one or more processors to:
transmit to a third network node a request carrying the descriptor; and


41.	(Currently Amended) The RAN node of claim [[22]] 36 wherein the second network node is determined in accordance with the received service request.

42.	(Currently Amended) The RAN node of claim [[35]] 36 wherein the slice configuration information associated with the network slice associated with the descriptor further comprises an address associated with a control plane point of presence associated with a control plane of the network slice associated with the descriptor.

43.	(Currently Amended) The RAN node of claim 42 wherein the software instructions are further configured to control the one or more processors to forward to the control plane point of presence associated with the control plane of the network slice associated with the descriptor, control plane traffic received from the UE.

44.	(Currently Amended) The RAN node of claim [[35]] 36 wherein the service request comprises at least one of:
	an identifier associated with a particular slice instance;
	a handle identifying the radio link configuration information associated with the network slice associated with the descriptor and the slice configuration information associated with the network slice associated with the descriptor.

45.	(Currently Amended) The RAN node of claim [[35]] 36 wherein the descriptor comprises at least one of a type of service and a slice identifier.

47.	(Currently Amended)  The RAN node of claim [[35]] 36 wherein the software instructions are further configured to control the one or more processors to cache the received slice configuration information and associate the cached configuration with the service request.

48.	(Currently Amended) The method of claim [[22]] 23, wherein the slice configuration information further comprises a second address associated with a second uplink point of presence associated with a user plane of a second network slice.

49.	(Currently Amended) The RAN node of claim [[35]] 36, wherein the slice configuration information further comprises a second address associated with a second uplink point of presence associated with a user plane of a second network slice.
	END AMENDMENT

Allowable Subject Matter
Claims 23, 25-32, 34, 36, 38-45 and 47-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to a method and device for slice attachment and configuration.

Accordingly, Applicant’s independent claims 23 and 36 allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 1/7/2021.
Claims 25-32, 34, 38-45 and 47-49 are allowed by the virtue of their dependency from allowed independent claims 23 and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./
Examiner, Art Unit 2647
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649